\w,*m
                                 ELECTRONIC RECORD




COA#       02-10-00491-CR                        OFFENSE:        22.021


           Troy Bernard Stoker Jr. v. The
STYLE:     State of Texas                        COUNTY:         Tarrant

COA DISPOSITION:        AFFIRMED                 TRIAL COURT:    Criminal District Court No. 3


DATE: 09/22/11                     Publish: NO   TC CASE #:      1183695D




                         IN THE COURT OF CRIMINAL APPEALS


          Troy Bernard Stoker Jr. v. The State
STYLE:    of Texas                                    CCA#:         l«*fr2-/¥
         APFEUAAir^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: Jt&Jlll&LT                                      SIGNED:                           PC:

JUDGE:  fa* fa*
             Jjy^trt—.                                PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD